UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7963


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EMMANUEL S. MCCRAE, a/k/a Ike,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:01-cr-00106-BO-1; 5:12-cv-00403-BO)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmanuel S. McCrae, Appellant Pro Se.       Thomas Gray Walker,
United States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emmanuel      S.    McCrae    seeks        to   appeal     the     district

court’s    order    dismissing    as     untimely       his   28    U.S.C.A.     § 2255

(West    Supp.    2012)   motion.        The    district      court’s       order   also

granted McCrae a certificate of appealability.                      We have reviewed

the record and find no reversible error.                    Accordingly, we affirm

for the reasons stated by the district court.                      United States v.

McCrae, Nos. 5:01-cr-00106-BO-1; 5:12-cv-00403-BO (E.D.N.C. Oct.

26, 2012).       We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented      in    the    materials

before    this    court   and   argument       would    not   aid    the     decisional

process.



                                                                               AFFIRMED




                                          2